Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui-Ju Wu on March 8, 2022.
The application has been amended as follows: 
In claim 6, lines 7, 10, 14, 16, 18, 25, 32, 56, 62, and 93, the text “selected from “ has been deleted.
In claim 68, lines 17, 23, 54, 67, 70, 75, 78, 82, 84, 86, and 89, the text “selected from “ has been deleted. In line 89, after the text “NR’,”, the term ---or--- has been inserted. In line 91, the term “and” has been deleted and the text ---, or--- has been inserted therefor.
In claim 88, lines 18, 24, 55, 64-65, 72, 75, 79, 81, 83, 90, 93, and 96, the text “selected from “ has been deleted. In line 93, after the text “NR’,”, the term ---or--- has been inserted. In lines 95 and 98, the term “and” has been deleted and the text ---, or--- has been inserted therefor. 
In claim 89, line 7, the text “selected from “ has been deleted.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: all rejections of record have been withdrawn upon further consideration. Sawyer et al. Biochemistry (2000), Vol. 39, pages 5653-5661 (Sawyer) is representative of prior art. Sawyer teaches oligonucleotides comprising a rhodamine-labeled adenosine moiety (Figure 2; pages 5654-5655).

    PNG
    media_image1.png
    358
    299
    media_image1.png
    Greyscale

Sawyer does not teach or suggest an oligonucleotide containing the instantly claimed “L” moiety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/